Opinion issued February 26, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00791-CV
                            ———————————
                    DANIELLE RENEE CANO, Appellant
                                        V.
                    DENNIS MARK ANDERSON, Appellee



                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-16260


                          MEMORANDUM OPINION

      Appellant, Danielle Renee Cano, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. CIV. P. 145; TEX.

R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a),

101.141; Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellants did

not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2